DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and remarks filed on 11/4/2021 are acknowledged.  Claim 1 is cancelled. New claims 2-12 are added.  Claims 2-12 are pending and are currently under examination.

Objections Withdrawn
The objection to the use of the trademarks TWEEN (page 40) and TRITON (page 43) is withdrawn in light of applicant’s amendment thereto.

The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn in light of applicant’s amendment thereto.

Objections Maintained
Specification
This application fails to comply with the requirements of 37 C.F.R. 1.821-1.825 because it contains amino acid sequences that are not identified in Figures 2A and 2B. Appropriate sequence identifiers should be used to comply with sequence rules.  The sequences in the specification should match the sequence listing and computer readable form (CRF) submitted with the application.  Applicant is asked to review the specification for sequences that are not identified and correction is required.  Applicant must provide a substitute computer readable form (CRF) copy of the “Sequence Listing”, a substitute paper copy of the “Sequence Listing”, an amendment of the specification to insert appropriate sequence identifiers, and a statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d).
Applicant’s amendment is noted.  However, Figures 2A and 2B still contain sequences that are not properly marked.

New Claim Objections
Claim 8 is objected to because of the following informalities:  The claim contains the acronym ETEC.  While acronyms are permissible shorthand in the claims, the first recitation of the term should include the full recitation followed by the acronym in parentheses.  Appropriate correction is required.	

Claim Rejections Withdrawn
The rejection of claim 1 under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more is withdrawn.  The cancellation of the claim renders the rejection moot.  

The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn.  The cancellation of the claim renders the rejection moot.  
 
The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Serino et al (WO2011007257, 2011; IDS filed 1/21/2021) is withdrawn.  The cancellation of the claim renders the rejection moot.  

New Claim Rejections
Claims 2-12 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  Each of SEQ ID NOs 2-50 is a polypeptide with a completely different structure and amino acid sequence.  They are related only in that they are all found on a larger protein.  However, the function of these 

35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-7 and 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claims recite polypeptides comprising any one of SEQ ID NO:2-50. This judicial exception is not integrated into a practical application because the recited polypeptides are naturally found in ETEC bacteria.  Based on the specification, it appears that the recited glycosylation also occurs naturally. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited polypeptide is not different from any naturally occurring counterpart.  Applicant argues that the claims are directed to polypeptides which constitute non-naturally occurring fragments of the protein YghJ.  However, the claims are not limited to fragments only. Applicant has not used language that clearly excludes amino acids in addition to the recited fragments.  The broadest reasonable interpretation of the claims encompasses longer proteins, such as SEQ ID NO:1, which contain the fragments SEQ ID NOs: 2-50.  Therefore, naturally found polypeptides are encompassed by the claims.  Several claims recite fusion polypeptides.  Full length YghJ can be considered a fusion of the fragments with the sequences of SEQ ID NOs:2-50.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serino et al (WO2011007257, 2011; IDS filed 1/21/2021).
The instant claims are drawn to an O-linked glycosylated polypeptide originating from SEQ ID NO:1 where the polypeptide has the sequence (or 90% identity to the sequence) of any one of SEQ ID NOs 2-50.  
It is noted that Applicant has not used language that clearly excludes amino acids in addition to the recited fragments.  The broadest reasonable interpretation of the claims encompasses longer proteins, such as SEQ ID NO:1, which contain the fragments SEQ ID NOs: 2-50.  Therefore, naturally found polypeptides are encompassed by the claims.  Several claims recite fusion polypeptides.  Full length YghJ can be considered a fusion of the fragments with the sequences of SEQ ID NOs:2-50.
Serino et al disclose vaccines containing polypeptides from ETEC with the sequence of SEQ ID NO:10, which matches the instantly claimed SEQ ID NO:1 at 100% (see SEQ ID NO:10; page 2, lines 5-11 and 30-31; and page 16, lines 15-20).  SEQ ID NO:10 contains fragments with the instantly recited SEQ ID NOs 2 and 3.  With regard to the requirements for glycosylation, according to the instant specification, the glycosylation of SEQ ID NO:1 is a natural occurrence.  Since the polypeptides of Serino et al were isolated from ETEC, they would have the same glycosylation pattern as the polypeptides that are claimed and disclosed in the instant application.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645